Citation Nr: 1340720	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the reduction in the rating for radiculopathy of the left upper extremity from 20 percent disabling to a noncompensable rating, effective June 1, 2010, was proper.

2.  Whether the reduction in the rating for radiculopathy of the right upper extremity from 20 percent disabling to a noncompensable rating, effective June 1, 2010, was proper.

3.  Entitlement to service connection for multiple sclerosis (MS).  

4.  Entitlement to special monthly pension based on the need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1979, and from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 (multiple sclerosis) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a March 2010 (reduction of ratings for bilateral upper extremities) rating decision by the RO in Portland, Oregon.  Original jurisdiction over the appeal now resides with the Portland RO.

The Board has reviewed all relevant documents in the Virtual VA paperless file in its consideration of the appeal.  There are no records in the Veterans Benefits Management System at this time.

Prior to remanding the issue of entitlement to service connection for multiple sclerosis, the complicated procedural history of that claim and its current status on appeal (i.e., as an original claim for service connection, rather than one of new and material evidence, as it has been treated by the RO) necessitates further discussion, as a review of the claims file reveals that the issue has actually been on appeal since the Veteran submitted a substantive appeal in August 2002.  

The statutory framework guiding the VA appeals process provides that if a claimant receives an unfavorable decision on a claim for VA benefits, the claimant may initiate appellate review by filing a notice of disagreement (NOD).  38 U.S.C.A. § 7105(a) (2013).  The claimant "shall" file the NOD within one year from the date on which the agency of original jurisdiction (AOJ) (usually an RO) mails notice of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  If the claimant does not file an NOD within the one-year period, the AOJ decision "shall become final."  Id.

In the present case, the Veteran's original claim for service connection for multiple sclerosis was denied in September 1999.  Thereafter, he submitted new and material evidence regarding his diagnosis of MS and a medical nexus opinion linking his diagnosis to an in-service onset.  His claim was readjudicated and again denied, and the Veteran was notified of that decision in August 2000.  In November 2000, the Veteran submitted a "notice of disagreement," thus procedurally beginning the process of an appeal.  

Where a claimant files a timely NOD, the next step in the appellate process is for the AOJ to review its previous decision.  38 U.S.C.A. § 7105(d)(1).  If the AOJ decides to continue its previous decision, the AOJ must send the claimant a statement of the case (SOC).  Id.  In this case, the RO did not follow that procedure.  Rather, following the passage of the Veterans Claims Assistance Act of 2000 (VCAA), and pursuant to a January 2001 deferred rating decision, the RO supplied the Veteran with VCAA notice in July 2001 and readjudicated the matter as an original claim in November 2001.

Importantly, the November 2001 notice provided to the Veteran with that decision informed the Veteran that the RO considered his November 2000 correspondence to be a "claim for service connected compensation."  The RO did not, therefore, treat the correspondence as an NOD.  The notice to the Veteran also informed him that he had one year from the date of the notice to appeal.

Following the November 2001 rating decision, the Veteran, through his representative, submitted a notice of disagreement in April 2002.  The RO then issued an SOC on the matter in May 2002.  Id.  

Following the issuance of an SOC, in order to perfect an appeal the claimant must then file a substantive appeal.  38 U.S.C.A. § 7105(a).  The claimant has a period of 60 days from the date of the SOC to file the formal appeal, or the remainder of the one-year period following the original rating decision.  38 C.F.R. § 20.302(b) (2013).  The AOJ "may close the case for failure to respond after receipt of the statement of the case[.]"  38 U.S.C.A. § 7105(d)(3).

The Veteran filed a VA Form 9 Substantive Appeal on August 29, 2002, within the one-year period following the November 2001 rating decision.  The RO then took conflicting actions.  An undated, half-page memo in the claims file simply indicates that the file was to be pulled "for APT" as "not timely;" no further explanation was provided.  In August 2003, the RO issued a deferred rating decision indicating that the August 2002 Form 9 was timely and served to perfect an appeal of the November 2001 rating decision.  In a March 2004 deferred rating decision, the RO, citing Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that there can be only one NOD as part of an appeal, reversed itself, and determined that the August 2002 substantive appeal was untimely as it was received more than 60 days after the May 2002 SOC.  A handwritten note in the claims file suggests that a letter was sent to the Veteran in October 2004 informing of this decision, but neither the claims file nor Virtual VA contains a copy of that letter.

The Board finds that the RO's cumulative actions in the Veteran's appeal have waived any objection to the timeliness of the substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (holding that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says.").  In this case, the three rating decisions (September 1999, July 2000, and November 2001) were all treated, at various times, as original rating decisions for purposes of an appeal.  Most importantly, in November 2001, the RO informed the Veteran that it treated his November 2000 correspondence as a new claim for service connection, and further told him that he had one year from the date of that decision to initiate an appeal.  The initiation of an appeal, by definition, is the filing of a notice of disagreement.  See 38 C.F.R. § 20.200 (2013).  The Veteran did file such an NOD in April 2002, and the RO issued an SOC immediately thereafter, in May 2002, without any clarification as to which rating decision was being addressed in the SOC.  The Veteran then submitted a substantive appeal, and it is evident that there was confusion at the RO level as to whether his appeal was timely.  Applying the benefit of the doubt rule, the Board finds that it is the November 2001 rating decision that is on appeal, and that the Veteran timely perfected his appeal in August 2002.  See 38 U.S.C.A. § 5107(b).  The Board notes that even if the preponderance of the evidence was against a finding that the substantive appeal was timely, that does not necessarily foreclose an appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

The issues of entitlement to service connection for multiple sclerosis and entitlement to special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2009 examination, upon which the RO relied in reducing the rating for radiculopathy of the left upper extremity from 20 percent disabling to a noncompensable rating, effective June 1, 2010, was less full and complete than the January 1997 examination upon which the 20 percent rating was initially based.

2.  The November 2009 examination report demonstrated findings of mild radiculopathy symptoms of the right upper extremity.  

3.  The March 2010 rating decision, which reduced the ratings for radiculopathy of the bilateral upper extremities from 20 percent disabling to noncompensable ratings, effective June 1, 2010, failed to comply with pertinent law and regulations.


CONCLUSION OF LAW

The March 2010 rating decision that reduced the ratings for radiculopathy of the bilateral upper extremities from 20 percent disabling to noncompensable ratings, effective June 1, 2010, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard to the issues being adjudicated, the Board is granting the claims in full, and there are no further VCAA duties.  

Reductions in Ratings

Per a February 1997 rating decision, the RO assigned the Veteran separate 20 percent ratings for the right and left upper extremities, on the basis of mild radiculopathy, as secondary to degenerative disease of the cervical spine.  See 38 C.F.R. § 4.124a, Diagnostic Code 8713 (2013).  These ratings were in place more than five years, and thus the provisions of 38 C.F.R. § 3.344 apply.

In December 2009, following a November 2009 VA peripheral nerves examination, the RO proposed reducing the two radiculopathy ratings from 20 percent to noncompensable, pursuant to 38 C.F.R. § 3.105(e).  The RO completed the reductions in a March 2010 decision, effective June 1, 2010.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under 38 C.F.R. § 3.344, the RO must find the following to reduce a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

When a Veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Left Upper Extremity

The reduction of the 20 percent rating for the left upper extremity is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, the rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344, and the RO failed to address whether the November 2009 VA nerves examination used as a basis for the reduction was as full and complete as the examination on which the 20 percent rating was established, whether there was material improvement, or whether it was reasonably certain that the material improvement presumably found would be maintained under the ordinary conditions of life.  

The November 2009 examination report, as to the left upper extremity, is, in fact, not as full and complete as the January 1997 examination report upon which the 20 percent rating was based.  The Board acknowledges that, in one way, the report was more thorough; it included findings from a nerve conduction study.  Equally important, however, is that the examination failed to address the Veteran's left upper extremity strength.  The Veteran was originally provided the 20 percent rating based on January 1997 findings that he had 3/5 strength in the biceps, triceps, and grip in his left arm, and that sensation was diminished in a stocking-like fashion in the left arm.  Although the November 2009 examination report included the nerve conduction study results, and addressed the right upper extremity strength and sensory function, it failed to make similar findings with regard to the left upper extremity.  In fact, the left upper extremity was completely ignored in the November 2009 VA examination report. 

As the RO failed to comply with the provisions of 38 C.F.R. § 3.344, the reduction is void ab initio.  Id.

Right Upper Extremity

The Board likewise finds that the reduction of the rating for the right upper extremity was erroneous, and that the 20 percent rating must be restored.  Id.  The record of the severity of radiculopathy of the right upper extremity does not clearly reflect a material improvement.  38 C.F.R. § 3.344.  

Per the November 2009 examination report, the Veteran continued to experience symptoms of reduced muscle strength in all of the muscles of the right upper extremity (at a level of 4/5), due to "mild extension and internal rotation weakness," related to nerve roots at the C5-C8 vertebrae.  The sensory function report showed absent vibration sensation, and decreased light touch sensation, of the entire arm.  Thus, despite the negative nerve conduction findings, the results of his motor examination and sensory function examination demonstrate, at minimum, mild symptoms under Diagnostic Code 8713.  Mild symptoms are to be rated at 20 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8713.

Even were those findings an improvement from those of the January 1997 report upon which the original 20 percent rating was based, he still meets the criteria for a 20 percent rating, and thus any improvement is not "material."  Therefore, the reduction was improper.

The Board notes that the Veteran was diagnosed with carpal tunnel syndrome in November 2009, unrelated to his cervical spine disability.  Despite that diagnosis, the examination report reflects findings for the entire arm, not just the area affected by the carpal tunnel syndrome, and thus the non-service-connected carpal tunnel diagnosis cannot be the basis to reduce the Veteran's rating.  



ORDER

The 20 percent rating for radiculopathy of the left upper extremity is restored, effective on June 1, 2010.

The 20 percent rating for radiculopathy of the left upper extremity is restored, effective on June 1, 2010.


REMAND

The Veteran's claim for service connection must be remanded for an examination.  The Veteran has a current multiple sclerosis diagnosis, and the opinions of a registered nurse and a physician linking his disability to symptoms present in service.  A full medical rationale is not provided, however, so additional development is indicated.  The evidence of record meets the low threshold to warrant an examination to determine the nature and etiology of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The issue of entitlement to a special monthly pension must be remanded for the issuance of a statement of the case.  In November 2000, the Veteran filed a notice of disagreement in reference to the denial of special monthly pension benefits, but he was never issued an SOC on the matter.  Notably, a November 2001 rating codesheet acknowledged that the issue was on appeal, but the RO took no further action in that regard.  When a Veteran has filed an NOD and there is no SOC on file for the issue identified in the NOD, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his multiple sclerosis disability.  The examiner must review the claims file, this remand, and all relevant files in Virtual VA; the ensuing report must indicate that such a review occurred.

Following a physical examination, to include all appropriate diagnostic testing, the examiner is to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's multiple sclerosis had its onset during service or within seven years of his July 1985 separation from service, is due to an event or injury in service (including alleged radiation, fungicide, and sodium chromate exposure), or is otherwise related to service.  

The examiner must provide a full rationale for all opinions included in the examination report.  Should the examiner be unable to provide any requested opinion without resort to speculation, he or she should explain why such an opinion would be speculative.  The examiner is also asked to comment on the opinions on file, to include reconciliation with any opinion entered by the current examiner.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

5.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to special monthly pension.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


